Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transferring routing information between a first and second virtual router and delivering a network packet originating at a first network address with a first isolated network to a second network address within a second isolated network, does not reasonably provide enablement for any sort of “enabling” or “causing” such to occur.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 1-5 recite the limitations wherein one or more computing devices contain instructions to “enable” the “transfer” of “routing information between the first virtual router and the second virtual router” in accordance with “a group of dynamic routing protocol control settings indicated by a client of the provider network via one or more programmatic interfaces”. Claims 1-5 also recite “cause, without obtaining a static route from the client, a network packet originating at a first network address within the first isolated network to be delivered to a second network address within the second isolated network, wherein the network packet is delivered via a route determined at least in part using routing information transferred from the second virtual router to the first virtual router in accordance with the group of dynamic routing protocol control settings”.
Claims 6-20 recite the limitations of “enable”/”enabling” the “dynamic transfer” of “routing information between the first virtual router and the second virtual router” in accordance with “a group of configuration settings indicated via one or more programmatic interfaces by a client on whose behalf at least the first virtual router is established”. Claims 6-20 also recite “causing”/”cause” “a network packet originating at a first network address within the first isolated network to be delivered, via a route determined at least in part using routing information transmitted between the first virtual router and the second virtual router in accordance with the group of configuration settings, to a second network address within the second isolated network”. 
The support of these limitations is clearly evident in the specification at least within paragraphs 0022, 0037, 0047, 0148, 0154, 0158, 0166, and 0174.
However, what the specification does not provide support for is the mere enablement or causing of these functions to happen, effectively claiming any such means for the functions to be “enabled” or “caused”. It appears that Applicant intends to use these particular phrases is a precondition for these functions to occur. However, the broadest reasonable interpretation of “enabling” or “causing” something to happen does not require such to actually occur; it is merely a precondition to the actual function. In fact, there may be many different preconditions in order for such functionality to be “enabled” or “caused”. The specification is devoid of any such expressly described embodiments of these preconditions that would reasonably lead one of ordinary skill in the art that Applicant invented each and every possible way to “enable” or “cause” these functions to occur. Such clearly extends beyond the scope of the disclosure and it cannot be reasonably said that Applicant invented each and every way of “enable”/”enabling” the “transfer” or “dynamic transfer” of “routing information” or “cause”/”causing” “a network packet originating at a first network address within the first isolated network to be delivered to a second network address within the second isolated network” in the manner apparently intended to be claimed. The lack of disclosure commensurate with the scope of these claims is evident and undue experimentation would be required by one skilled in the art to be able to make or use the invention within the full scope as currently claimed. Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims which are therefore rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 17 recite “routing information”. However, it is unclear whether this refers to the “routing information” previously recited in respective preceding claims 1 and 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11469998 to Sanghvi et al. (“Sanghvi”).
Applicant’s attention is directed to MPEP 2163.07(b) which states that “instead of repeating some information contained in another document, an application may attempt to incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed”. Sanghvi expressly incorporates by reference the content of other documents and the content of such is relied on by Examiner in the rejections below. These document(s) have been cited within the attached PTO-892.
Regarding claim 1, Sanghvi taught a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices (consider Figure 1 and column 23, lines 4-23) to:
create, using resources of a provider network, a plurality of virtual routers including a first virtual router and a second virtual router; (consider column 16, lines 4-6, “Device manager 218 implements the techniques of this disclosure to set up LR-to-LR communications among previously created LRs.”) (consider further column 16, line 55-column 17, line 2, “With respect to route leaking, each VN has an identity for isolation purposes, and administrator 110 may select VLAN (L2) or VXLAN (L2/L3). All elements within a VLAN can communicate with each other. To specify which IP or subnet can communicate, policy controller 124 sets up routing policies of policies 202 by specifying the from and then clauses. Policy controller 124 may update the routing tables (routing information bases or “RIBs”) to reflect the rules. Each LR has its own RIB, and so policy controller 124 may list specific IP addresss on an LR. The LRs are created in the network as constructs (along with VNs, and the interconnects). Device manager 128 may configure the physical devices by pushing the policy information received via GUI 126 to create a routing instance for a source LR, and to specify particular IP addresses for each LR.”) (consider also further column 20, lines 47-54, “Once the VNs are selected for the LR interconnect setup (e.g., the VNs that need to communicate), administrator 110 may create an LR. Device manager 218 then pushes the configuration is to the physical devices. According to the aspects of this disclosure, administrator 110 can select multiple LRs on the same fabric for the LR interconnect (with one source LR and one or more destination LRs).”)
enable transfer of routing information between the first virtual router and the second virtual router in accordance with a group of dynamic routing protocol control settings indicated by a client of the provider network via one or more programmatic interfaces, wherein at least a portion of the routing information is associated with a plurality of isolated networks (“virtual private networks”) including a first isolated network programmatically attached to the first virtual router and a second isolated network programmatically attached to the second virtual router, and wherein a particular setting of the group of dynamic routing protocol control settings includes a filter rule to be used to determine whether a route to a particular destination is to be transferred; (consider generally column 16, lines 4-54 regarding the operation of a “GUI” for a “user administrator” by the “virtual network controller”) (consider further column 1, line 45-column 2, line 27 regarding “logical routers” embodied as “VRFs (virtual routing and forwarding tables” for “route leaking” “for providing traffic isolation using different virtual networks over a data center switch fabric” wherein “virtual network controllers” “provide a user interface  that presents administrator (sp) one or more options by which to define logical ‘interconnections’ between the various logical routers (LRs)” and “automatically generates routing policies and deploys the policies to the LRs” to “cause the LRs to selectively ‘leak’ routers amongst their respective virtual networks, i.e., share specific routing information even though the VRFs may not be peer logical routers within the same routing domain and are otherwise operate in different virtual networks that are logically isolated from each other in terms of routing and network domains. In this way, the virtual network controller may automatically generated configuration information and policies to establishes communication interconnects between specific VRFs and precisely control that leaking (sharing) of specific routes between the otherwise isolated VRFs. As such, the techniques provide fine-grain control over the leaking of routes in a unidirectional way from a single source LR to one or more destination LR(s) based on the administer-provided user input” and wherein the “virtual network controller” “generates and deploys policies specifying routing groups (e.g., RIB groups) to control leaking of routes from a source LR to multiple destination LRs where the source LR and the destination LRs are deployed on the same physical device within the switch fabric. In addition, the virtual network control automatically generates and deploys BGP export and import policies to control leaking of routes between from a source LR to one or more destination LRs where the source LR and the destination LR(s) are deployed on the different physical devices within the switch fabric”.) (consider further column 16, line 55-column 17, line 2, “With respect to route leaking, each VN has an identity for isolation purposes, and administrator 110 may select VLAN (L2) or VXLAN (L2/L3). All elements within a VLAN can communicate with each other. To specify which IP or subnet can communicate, policy controller 124 sets up routing policies of policies 202 by specifying the from and then clauses. Policy controller 124 may update the routing tables (routing information bases or “RIBs”) to reflect the rules. Each LR has its own RIB, and so policy controller 124 may list specific IP addresss on an LR. The LRs are created in the network as constructs (along with VNs, and the interconnects). Device manager 128 may configure the physical devices by pushing the policy information received via GUI 126 to create a routing instance for a source LR, and to specify particular IP addresses for each LR. In this way, virtual network controller 112 automates several policy translation and push operations needed to configure the physical devices (e.g., constructs such as the LR source which is a routing instance, or the protocol set of interface routes protocol, static protocol, BGP protocol, etc.). As such, virtual network controller 112 automatically creates policies to enable communications on these protocols, and automates construct creation for these communications as well.”)
cause, without obtaining a static route from the client, a network packet originating at a first network address within the first isolated network to be delivered to a second network address within the second isolated network, wherein the network packet is delivered via a route determined at least in part using routing information transferred from the second virtual router to the first virtual router in accordance with the group of dynamic routing protocol control settings. (consider column 9, line 64-column 10, line 27, specifically that “in the example of FIG. 2, controller 112, in response to administrator 110 specifying input to create a “logical interconnect” between logical routers associated with virtual network 133A and 133B, may auto generate router policies to control route leaking between VRF 135A of VLAN 133A and VRF 135B of VLAN 133B, thereby allowing inter-tenant traffic to flow between the VLANs in strict accordance with the routing policies…the techniques described herein may be used to automatically generate and deploy policies to integrated routing and bridging (IRB) interfaces of VRFs 135A, 135B to control inter-tenant traffic flow through PNF(s) 137 in the forwarding path of the data center as traffic flows between two or more tenants. For example, traffic flowing into one of VRFs 135A, 135B for virtual networks 133A, 133B may be shunted from the VRF to PNF 137 for application of network services prior to flowing into the other virtual network and returning to switch 134A.”)
Regarding claim 2, Sanghvi taught the system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to:
instantiate a first protocol processing engine associated with the first virtual router, and a second protocol processing engine associated with the second virtual router, wherein routing information is transferred between the first virtual router and the second virtual router via a routing information exchange protocol session established between the first protocol processing engine and the second protocol processing engine, and wherein a routing information exchange protocol used for the session is indicated by the client. (again, consider column 2, lines 17-27, wherein the “virtual network controller” “generates and deploys policies specifying routing groups (e.g., RIB groups) to control leaking of routes from a source LR to multiple destination LRs where the source LR and the destination LRs are deployed on the same physical device within the switch fabric. In addition, the virtual network control automatically generates and deploys BGP export and import policies to control leaking of routes between from a source LR to one or more destination LRs where the source LR and the destination LR(s) are deployed on the different physical devices within the switch fabric”) (consider further generally column 16, lines 4-54 regarding the operation of a “GUI” for a “user administrator by the “virtual network controller”) (again, consider column 16, line 55-column 17, line 2, “With respect to route leaking, each VN has an identity for isolation purposes, and administrator 110 may select VLAN (L2) or VXLAN (L2/L3). All elements within a VLAN can communicate with each other. To specify which IP or subnet can communicate, policy controller 124 sets up routing policies of policies 202 by specifying the from and then clauses. Policy controller 124 may update the routing tables (routing information bases or “RIBs”) to reflect the rules. Each LR has its own RIB, and so policy controller 124 may list specific IP addresss on an LR. The LRs are created in the network as constructs (along with VNs, and the interconnects). Device manager 128 may configure the physical devices by pushing the policy information received via GUI 126 to create a routing instance for a source LR, and to specify particular IP addresses for each LR. In this way, virtual network controller 112 automates several policy translation and push operations needed to configure the physical devices (e.g., constructs such as the LR source which is a routing instance, or the protocol set of interface routes protocol, static protocol, BGP protocol, etc.). As such, virtual network controller 112 automatically creates policies to enable communications on these protocols, and automates construct creation for these communications as well.”)
Regarding claim 4, Sanghvi taught the system as recited in claim 1, wherein the first isolated network comprises one of: 
(a) an isolated virtual network of a virtualized computing service, (b) a set of resources at a premise of a client of the provider network, wherein the set of resources is connected to the first virtual router via one or more virtual private network (VPN) tunnels, or (c) a set of resources at a premise of a client of the provider network, wherein the set of resources is connected to the first virtual router via one or more dedicated physical links. (again, consider column 1, line 45-column 2, line 27, specifically regarding wherein “virtual network controllers” “automatically generates routing policies and deploys the policies to the LRs” to “cause the LRs to selectively ‘leak’ routers amongst their respective virtual networks, i.e., share specific routing information even though the VRFs may not be peer logical routers within the same routing domain and are otherwise operate in different virtual networks that are logically isolated from each other in terms of routing and network domains. In this way, the virtual network controller may automatically generated configuration information and policies to establishes communication interconnects between specific VRFs and precisely control that leaking (sharing) of specific routes between the otherwise isolated VRFs.”) (consider also column 1, lines 31-41, “Packet forwarding devices of data centers (e.g., routers & switches) forming the switch fabric of the data center are often arranged according to an interconnected topology, such as an Internet protocol Clos (IP-Clos) network. Data centers provide services for multiple tenants, and generally provide tenant isolation to prevent data of one tenant from being accessible to other tenants. For example, an IP-Clos packet switching network of the data center may be configured according to Ethernet VPN Virtual Extensible LAN (EVPN VxLAN) where network traffic associated with each tenant of the data center traverses a separate virtual network.”)
Regarding claim 5, Sanghvi taught the system as recited in claim 1, wherein the first virtual router is implemented using one or more resources of a data center located in a first geographical region, and wherein the second virtual router is implemented using one or more resources of a data center located in a second geographical region. (consider column 1, lines 16-30, “In a typical cloud-based data center, a large collection of interconnected servers provides computing and/or storage capacity for execution of various applications. For example, a data center may comprise a facility that hosts applications and services for subscribers, i.e., customers of the data center. The data center may, for example, host all of the infrastructure equipment, such as networking and storage systems, redundant power supplies, and environmental controls. In most data centers, clusters of storage systems and application servers are interconnected via high-speed switch fabric provided by one or more tiers of physical network switches and routers. More sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting facilities.”) (consider further column 4, lines 25-36, “In some examples, data center 102 represents one of many geographically distributed network data centers. As illustrated in the examples of FIG. 1, data center 102 may be a facility that provides network services for customers 120. Customers 120 may be collective entities such as enterprises and governments or individuals. For example, a network data center may host web services for several enterprises and end users. Other exemplary services may include data storage, virtual private networks, traffic engineering, file service, data mining, scientific- or super-computing, and so on. In some embodiments, data center 102 may be individual network servers, network peers, or otherwise.”)
Regarding claim 6, Sanghvi taught a computer-implemented method, comprising:
configuring a plurality of virtual routers including a first virtual router and a second
virtual router; (consider column 16, lines 4-6, “Device manager 218 implements the techniques of this disclosure to set up LR-to-LR communications among previously created LRs.”) (consider further column 16, line 55-column 17, line 2, “With respect to route leaking, each VN has an identity for isolation purposes, and administrator 110 may select VLAN (L2) or VXLAN (L2/L3). All elements within a VLAN can communicate with each other. To specify which IP or subnet can communicate, policy controller 124 sets up routing policies of policies 202 by specifying the from and then clauses. Policy controller 124 may update the routing tables (routing information bases or “RIBs”) to reflect the rules. Each LR has its own RIB, and so policy controller 124 may list specific IP addresss on an LR. The LRs are created in the network as constructs (along with VNs, and the interconnects). Device manager 128 may configure the physical devices by pushing the policy information received via GUI 126 to create a routing instance for a source LR, and to specify particular IP addresses for each LR.”) (consider also further column 20, lines 47-54, “Once the VNs are selected for the LR interconnect setup (e.g., the VNs that need to communicate), administrator 110 may create an LR. Device manager 218 then pushes the configuration is to the physical devices. According to the aspects of this disclosure, administrator 110 can select multiple LRs on the same fabric for the LR interconnect (with one source LR and one or more destination LRs).”)
in response to one or more programmatic requests, enabling dynamic transfer of routing information between the first virtual router and the second virtual router in accordance with a group of configuration settings indicated via one or more programmatic interfaces by a client on whose behalf at least the first virtual router is established, wherein the routing information is associated with a plurality of isolated networks including a first isolated network programmatically attached to the first virtual router and a second isolated network programmatically attached to the second virtual router; (consider column 1, line 45-column 2, line 27 regarding “logical routers” embodied as “VRFs (virtual routing and forwarding tables” for “route leaking” “for providing traffic isolation using different virtual networks over a data center switch fabric” wherein “virtual network controllers” “provide a user interface  that presents administrator (sp) one or more options by which to define logical ‘interconnections’ between the various logical routers (LRs)” and “automatically generates routing policies and deploys the policies to the LRs” to “cause the LRs to selectively ‘leak’ routers amongst their respective virtual networks, i.e., share specific routing information even though the VRFs may not be peer logical routers within the same routing domain and are otherwise operate in different virtual networks that are logically isolated from each other in terms of routing and network domains. In this way, the virtual network controller may automatically generated configuration information and policies to establishes communication interconnects between specific VRFs and precisely control that leaking (sharing) of specific routes between the otherwise isolated VRFs. As such, the techniques provide fine-grain control over the leaking of routes in a unidirectional way from a single source LR to one or more destination LR(s) based on the administer-provided user input” and wherein the “virtual network controller” “generates and deploys policies specifying routing groups (e.g., RIB groups) to control leaking of routes from a source LR to multiple destination LRs where the source LR and the destination LRs are deployed on the same physical device within the switch fabric. In addition, the virtual network control automatically generates and deploys BGP export and import policies to control leaking of routes between from a source LR to one or more destination LRs where the source LR and the destination LR(s) are deployed on the different physical devices within the switch fabric”.) and
causing a network packet originating at a first network address within the first isolated network to be delivered, via a route determined at least in part using routing information transmitted between the first virtual router and the second virtual router in accordance with the group of configuration settings, to a second network address within the second isolated network. (consider column 9, line 64-column 10, line 27, specifically that “in the example of FIG. 2, controller 112, in response to administrator 110 specifying input to create a “logical interconnect” between logical routers associated with virtual network 133A and 133B, may auto generate router policies to control route leaking between VRF 135A of VLAN 133A and VRF 135B of VLAN 133B, thereby allowing inter-tenant traffic to flow between the VLANs in strict accordance with the routing policies…the techniques described herein may be used to automatically generate and deploy policies to integrated routing and bridging (IRB) interfaces of VRFs 135A, 135B to control inter-tenant traffic flow through PNF(s) 137 in the forwarding path of the data center as traffic flows between two or more tenants. For example, traffic flowing into one of VRFs 135A, 135B for virtual networks 133A, 133B may be shunted from the VRF to PNF 137 for application of network services prior to flowing into the other virtual network and returning to switch 134A.”)
Regarding claim 7, Sanghvi taught the computer-implemented method as recited in claim 6, wherein the first virtual router is implemented using resources of a provider network, the computer-implemented method further comprising: 
receiving, via a programmatic interface from a client of the provider network, an indication of a routing information exchange protocol to be used for dynamic transfer of at least some routing information between the first virtual router and at least one other routing information source. (again, consider column 1, line 45-column 2, line 27 specifically regarding wherein “virtual network controllers” “provide a user interface  that presents administrator (sp) one or more options by which to define logical ‘interconnections’ between the various logical routers (LRs)” wherein “As such, the techniques provide fine-grain control over the leaking of routes in a unidirectional way from a single source LR to one or more destination LR(s) based on the administer-provided user input” and wherein the “virtual network controller” “generates and deploys policies specifying routing groups (e.g., RIB groups) to control leaking of routes from a source LR to multiple destination LRs where the source LR and the destination LRs are deployed on the same physical device within the switch fabric. In addition, the virtual network control automatically generates and deploys BGP export and import policies to control leaking of routes between from a source LR to one or more destination LRs where the source LR and the destination LR(s) are deployed on the different physical devices within the switch fabric”.) (consider further generally column 16, lines 4-54 regarding the operation of a “GUI” for a “user administrator” by the “virtual network controller”) (again, consider column 16, line 55-column 17, line 2, “With respect to route leaking, each VN has an identity for isolation purposes, and administrator 110 may select VLAN (L2) or VXLAN (L2/L3). All elements within a VLAN can communicate with each other. To specify which IP or subnet can communicate, policy controller 124 sets up routing policies of policies 202 by specifying the from and then clauses. Policy controller 124 may update the routing tables (routing information bases or “RIBs”) to reflect the rules. Each LR has its own RIB, and so policy controller 124 may list specific IP addresss on an LR. The LRs are created in the network as constructs (along with VNs, and the interconnects). Device manager 128 may configure the physical devices by pushing the policy information received via GUI 126 to create a routing instance for a source LR, and to specify particular IP addresses for each LR. In this way, virtual network controller 112 automates several policy translation and push operations needed to configure the physical devices (e.g., constructs such as the LR source which is a routing instance, or the protocol set of interface routes protocol, static protocol, BGP protocol, etc.). As such, virtual network controller 112 automatically creates policies to enable communications on these protocols, and automates construct creation for these communications as well.”)
Regarding claim 15, Sanghvi taught the computer-implemented method as recited in claim 6, further comprising:
presenting, via one or more programmatic interfaces, one or more metrics pertaining to routing information transfer between the first and second virtual routers, including one or more of (a) a number of network address groups for which associated routing information was transmitted from the first virtual router to the second virtual router, (b) a number of network address groups for which associated routing information was transmitted to the first virtual router from the second virtual router, (c) a health state metric of a routing information processing engine of the first virtual router, or (d) a health state metric of a routing information manager of the second virtual router. (consider paragraph 0038 of incorporated by reference document US 20180287905 to Mehta et al. at column 14, line 64-column 15, line 2 within Sanghvi, “Each virtual router 42 communicates the network flow statistics to a corresponding VR agent 36 of forwarding component 49. Each VR agent 42 processes the network flow statistics for the ingress flows and egress flows to identify pairs of the ingress and egress flows corresponding to a common communication session between VMs 48. For each identified pair, VR agent 42 generates session-based records of traffic statistics for the network traffic forwarded by virtual router 42. VR agent 42 uploads the session-based records to traffic collector 34 of SDN controller 32 for cloud data center 10. Traffic collector 34 receives session-based records from a plurality of VR agents 42 and stores these session-based records in analytics database 35 for use by an administrator 28 of cloud data center 10. The administrator 28 may access such metrics via an interface 61 to assist in detecting and diagnosing network performance issues of the cloud data center. In some examples, a network analyzer analyses session-based records stored within analytics database 25 and presents network analytics to administrator 28 via a dashboard visualization.”)
Claim 16 recites one or more non-transitory computer-accessible storage media that contains substantially the same limitations as recited in claim 6 and is also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Sanghvi.
Claim 17 recites one or more non-transitory computer-accessible storage media that contains substantially the same limitations as recited in claim 2 and is also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Sanghvi.
	Regarding claim 20, Sanghvi taught the one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across one or more processors further cause the one or more processors to:
programmatically attach a third isolated network to the first virtual router; and programmatically attach a fourth isolated network to the second virtual router, (again, consider further generally column 16, lines 4-54 regarding the operation of a “GUI” for a “user administrator” by the “virtual network controller”) (again, consider column 16, line 55-column 17, line 2, “With respect to route leaking, each VN has an identity for isolation purposes, and administrator 110 may select VLAN (L2) or VXLAN (L2/L3). All elements within a VLAN can communicate with each other. To specify which IP or subnet can communicate, policy controller 124 sets up routing policies of policies 202 by specifying the from and then clauses. Policy controller 124 may update the routing tables (routing information bases or “RIBs”) to reflect the rules. Each LR has its own RIB, and so policy controller 124 may list specific IP address on an LR. The LRs are created in the network as constructs (along with VNs, and the interconnects). Device manager 128 may configure the physical devices by pushing the policy information received via GUI 126 to create a routing instance for a source LR, and to specify particular IP addresses for each LR. In this way, virtual network controller 112 automates several policy translation and push operations needed to configure the physical devices (e.g., constructs such as the LR source which is a routing instance, or the protocol set of interface routes protocol, static protocol, BGP protocol, etc.). As such, virtual network controller 112 automatically creates policies to enable communications on these protocols, and automates construct creation for these communications as well.”) (it may be reasonably inferred from these teachings that an administrator can programmatically attach any number of isolated networks to a number of virtual routers without any limitation)
wherein in accordance with the group of configuration settings, routing of network packets is permitted between the third isolated network and the fourth isolated network, and routing of network packets is prevented between (a) the first isolated network and the third isolated network (b) the first isolated network and the fourth isolated network, (c) the second isolated network and the third isolated network and (d) the second isolated network and the fourth isolated network.  (again, consider column 1, line 45-column 2, line 27 regarding “logical routers” embodied as “VRFs (virtual routing and forwarding tables” for “route leaking” “for providing traffic isolation using different virtual networks over a data center switch fabric” wherein “virtual network controllers” “provide a user interface  that presents administrator (sp) one or more options by which to define logical ‘interconnections’ between the various logical routers (LRs)” and “automatically generates routing policies and deploys the policies to the LRs” to “cause the LRs to selectively ‘leak’ routers amongst their respective virtual networks, i.e., share specific routing information even though the VRFs may not be peer logical routers within the same routing domain and are otherwise operate in different virtual networks that are logically isolated from each other in terms of routing and network domains. In this way, the virtual network controller may automatically generated configuration information and policies to establishes communication interconnects between specific VRFs and precisely control that leaking (sharing) of specific routes between the otherwise isolated VRFs. As such, the techniques provide fine-grain control over the leaking of routes in a unidirectional way from a single source LR to one or more destination LR(s) based on the administer-provided user input” and wherein the “virtual network controller” “generates and deploys policies specifying routing groups (e.g., RIB groups) to control leaking of routes from a source LR to multiple destination LRs where the source LR and the destination LRs are deployed on the same physical device within the switch fabric. In addition, the virtual network control automatically generates and deploys BGP export and import policies to control leaking of routes between from a source LR to one or more destination LRs where the source LR and the destination LR(s) are deployed on the different physical devices within the switch fabric”.) (again, consider column 9, line 64-column 10, line 27, specifically that “in the example of FIG. 2, controller 112, in response to administrator 110 specifying input to create a “logical interconnect” between logical routers associated with virtual network 133A and 133B, may auto generate router policies to control route leaking between VRF 135A of VLAN 133A and VRF 135B of VLAN 133B, thereby allowing inter-tenant traffic to flow between the VLANs in strict accordance with the routing policies…the techniques described herein may be used to automatically generate and deploy policies to integrated routing and bridging (IRB) interfaces of VRFs 135A, 135B to control inter-tenant traffic flow through PNF(s) 137 in the forwarding path of the data center as traffic flows between two or more tenants. For example, traffic flowing into one of VRFs 135A, 135B for virtual networks 133A, 133B may be shunted from the VRF to PNF 137 for application of network services prior to flowing into the other virtual network and returning to switch 134A.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi in view of US 20060198298 to Bhogavilli et al.
Regarding claim 3, Sanghvi taught the system as recited in claim 2.
Sanghvi may be interpreted as not expressly teaching wherein the routing information exchange protocol comprises one of (a) an exterior Border Gateway Protocol (eBGP), (b) an interior Border Gateway Protocol (iBGP), (c) a multi-protocol variant of the Border Gateway Protocol which supports Internet Protocol version 4 as well as Internet Protocol version 6, or (d) a custom routing information exchange protocol. 
However, Sanghvi may be interpreted as not expressly teaching wherein the routing information exchange protocol comprises the Border Gateway Protocol (BGP). (again, consider column 2, lines 17-27, wherein the “virtual network controller” “generates and deploys policies specifying routing groups (e.g., RIB groups) to control leaking of routes from a source LR to multiple destination LRs where the source LR and the destination LRs are deployed on the same physical device within the switch fabric. In addition, the virtual network control automatically generates and deploys BGP export and import policies to control leaking of routes between from a source LR to one or more destination LRs where the source LR and the destination LR(s) are deployed on the different physical devices within the switch fabric”)
In an analogous art, Bhogavilli teaches that BGP may be operated in eBGP and iBGP modes to respectively interconnect autonomous systems or border routers within the same autonomous system to exchange BGP routing information. (consider paragraph 0004)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding the Border Gateway Protocol (BGP), further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
The motivations regarding the obviousness of claim 3 also apply to claims 8 and 18, therefore, claims 8 and 18 are also rejected under 35 USC § 103 as being unpatentable over the combined teachings of Sanghvi and Bhogavilli and the same rationale supporting the conclusion of obviousness.
	Allowable Subject Matter
Claims 9-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This indication of allowable subject matter is contingent upon the anticipated resolution of the remaining issues detailed in this action. 
In the event that any amendment made to the claims changes the scope of the indicated allowable subject matter, further reconsideration of whether the claims continue to distinguish from the prior art or are otherwise subject to further rejection may be deemed necessary.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to virtual/logical routers in data center environments and various ways and means for using routing information in order to configure such virtual/logical routers. Consider, e.g., US 20170093866 to Ben-Noon et al., US 20170063633 to Goliya et al. and US 11102079 to Nahar et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459